Name: Commission Regulation (EEC) No 3168/85 of 13 November 1985 amending Regulation (EEC) No 2042/75 as regards the amount of the security for export licences for wheat flour, for rye flour and for common wheat groats and meal in respect of which the refund is fixed in advance
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  prices;  civil law
 Date Published: nan

 No L 300/28 Official Journal of the European Communities 14. 11 . 85 COMMISSION REGULATION (EEC) No 3168/85 of 13 November 1985 amending Regulation (EEC) No 2042/75 as regards the amount of the security for export licences for wheat flour, for rye flour and for common wheat groats and meal in respect of which the refund is fixed in advance Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 (2) thereof, Whereas Article 12 ( 1 ) (c) of Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 2310/85 (4), determines the amount of the security for licenses for products as specified in Article 1 of Regula ­ tion (EEC) No 2727/75 ; Whereas these amounts are currently too small for exports of wheat flour, of rye flour and of common wheat groats and meal taking into account fluctuations in prices on the world market, monetary movements and the period of validity of the export licenses ; Whereas the securities for export licences for wheat flour, for rye flour and for common wheat groats and meal in respect of which the refund is fixed in advance should therefore be increased ; whereas it is therefore necessary to amend Regulation (EEC) No 2042/75 ; Whereas these provisions to not affect export licences in respect of which the advance fixing of the refund has been requested prior to entry into force of this Regula ­ tion ; HAS ADOPTED THIS REGULATION : Article 1 Article 12 ( 1 ) (c) of Regulation (EEC) No 2042/75 is replaced by the following : '(c) 24 ECU per tonne in the case of export licences for the products falling within subheadings 10.01 BI, 11.01 A, 11.01 B and 11.02 A lb) of the Common Customs Tariff where the refund is fixed in advance ; 12,09 ECU per tonne in the case of export licences for the product falling within subheading 10.01 B I of the Common Customs Tariff where the levy is fixed in advance ; 30 ECU per tonne in the case of export licences for the product falling within subheading 1 1.02 A I a) of the Common Customs Tariff where the refund is fixed in advance ; 12,09 ECU per tonne in the case of export licences for the other products specified in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 where the levy of refund is fixed in advance.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . ( 3) OJ No L 213 , 11 . 8 . 1975, p. 5 . 4) OJ No L 216, 13 . 8 . 1985, p. 7 .